 

Exhibit 10.6

 



LIFESCI ACQUISITION II CORP.
250 W. 55th St., #3401
New York, NY 10019

 

November 20, 2020

 

LifeSci Capital LLC 

250 W. 55th St., #3401

New York, NY 10019

 

Ladies and Gentlemen:

 

This letter will confirm our agreement that, commencing on the effective date
(the “Effective Date”) of the registration statement (the “Registration
Statement”) for the initial public offering (the “IPO”) of the securities of
LifeSci Acquisition Corp. (the “Company”) and continuing until the earlier of
(i) the consummation by the Company of an initial business combination or (ii)
the Company’s liquidation (in each case as described in the Registration
Statement) (such earlier date hereinafter referred to as the “Termination
Date”), LifeSci Capital LLC (“LC”) shall make available to the Company certain
office space, secretarial and administrative services as may be required by the
Company from time to time, situated at 250 W. 55th St., #3401, New York, NY
10019 (or any successor location). In exchange therefore, the Company shall pay
LC a sum of $10,000 per month, respectively, on the Effective Date and
continuing monthly thereafter until the Termination Date. LC hereby agrees that
it does not have any right, title, interest or claim of any kind in or to any
monies that may be set aside in a trust account (the “Trust Account”) that may
be established by the Company for the benefit of the Company’s public
stockholders upon the consummation of the IPO as described in the Registration
Statement ( “Claim”) and hereby waives any Claim it may have in the future as a
result of, or arising out of, any negotiations, contracts or agreements with the
Company and will not seek recourse against the Trust Account for any reason
whatsoever.

 

  Very truly yours,       LIFESCI ACQUISITION II CORP.       By: /s/ Andrew
McDonald   Name: Andrew McDonald   Title: Chief Executive Officer

 

AGREED TO AND ACCEPTED BY:       LIFESCI CAPITAL LLC       By: /s/ Andrew
McDonald   Name: Andrew McDonald   Title: Chief Executive Officer  

 





 